DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Hashimoto  et al. (2016/0351637) in view of Choung et al. (2017/0069695).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Re claim 1, Hashimoto et al. discloses a display panel comprising a plurality of pixels, wherein each pixel includes light-emitting parts, the plurality of pixels are two-dimensionally arranged across a main surface of a substrate (100), each light-emitting part includes: a first electrode (102) that is light-reflective ([0089]); a first functional layer (103/105) is disposed above the first electrode (102); a light-emitting layer (106) disposed above the first functional layer (103/105); a second functional layer (108); and a second electrode (109) that is light-transmissive ([0113] ~ ITO) and is disposed above the second functional layer, at least one of the light-emitting layer and the first functional layer is an applied film ([0104]), with respect to each of the pixels, at least one of the light-emitting parts (10a/10b/10c) emits light having a light emission color different from light emitted by any other of the light-emitting parts ([0060]) (Figs. 2 and 3); and the at least one light-emitting part (106 in 10c) has a thickness different from a thickness of the any other of the light emitting parts (106 in 10 a and 10b), of the at least one the light emitting layer and the first functional layer (Fig. 3).
Hashimoto et al. does not disclose wherein second functional layer (108) includes ytterbium ([0061]).
Choung et al. disclose wherein second functional layer (221c) includes ytterbium ([0061]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Hashimoto et al. and Choung et al. to enable the second functional layer material of Hashimoto et al. to be the same according to the teachings of Choung et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed second functional layer material of Hashimoto et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 2, Hashimoto et al. disclose wherein the light-emitting parts each further comprise an intermediate layer (107) that is disposed between the light-emitting layer and the second functional layer, and includes a fluoride of a metal selected from alkali metals or alkaline earth metals ([0107]).
Re claim 3, Choung et al. disclose wherein the light-emitting parts each further comprise an intermediate layer that is disposed between the light-emitting layer and the second functional layer, and is a single ytterbium layer ([0061]).
Re claim 4, having a second functional layer including organic material doped with ytterbium is well known in the art at the time of the invention.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 5, One of ordinary skill in the art would have been led to the recited doping concentration through routine experimentation to achieve a desired ytterbium function.  
          In addition, the selection of doping concentration, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
         Note that the specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular doping concentration or upon another variable recited in a claim, the Applicant must show that the chosen doping concentration is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 6, Choung et al. disclose wherein the second functional layer is a single ytterbium layer ([0061]).
Re claim 7, the combination of Choung et al. and Mishima et al. disclose wherein the second functional layer includes ytterbium and a fluoride of a metal selected from alkali metals or alkaline earth metals as explained in the rejection of claim 2 above.
Re claim 8, Choung et al. disclose wherein the light-emitting parts each further comprise a light-transmissive and electrically-conductive film (231) that is disposed between the second functional layer (221c) and the second electrode (250) so as to be in contact with the second functional layer, and includes inorganic oxide (ITO) ([0054]).
Re claim 9, Choung et al. disclose wherein the light-transmissive and electrically-conductive film is an indium tin oxide (ITO) film or an indium zinc oxide (ZO) film ([0054]).
Re claim 10, Choung et al. disclose wherein the first electrode is a light-reflective anode, and the second electrode is a light-semi transmissive cathode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	October 4, 2022